Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. ■
PER CURIAM:
Roger Byrd petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion labeled “pro se nunc pro tunc Rule 60.” He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied the motion on May 26, 2009, 2009 WL 1470589. Accordingly, because the district court has recently denied the motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
PETITION DENIED.